Case 1:20-cv-00291-CFC Document 21-1 Filed 08/03/20 Page 1 of 8 PageID #: 696




                      EXHIBIT A
Case 1:20-cv-00291-CFC
      Case 3:16-cv-06830-VC
                        Document
                            Document
                                 21-1 427
                                      Filed Filed
                                            08/03/20
                                                  07/09/18
                                                       PagePage
                                                            2 of 81PageID
                                                                    of 112 #: 697


                                                           Page 1 - 111

                        NORTHERN DISTRICT OF CALIFORNIA

 Before The Honorable Vince Chhabria, Judge

 Nevro Corp.,                           )
                                        )
               Plaintiff,               )
                                        )
    VS.                                 )     NO. CV 16-6830 VC
                                        )
 Boston Scientific Corporation          )
 and Boston Scientific                  )
 Neuromodulation Corporation,           )
                                        )
               Defendants.              )
                                        )

                                   San Francisco, California
                                   Friday, July 6, 2018

                         TRANSCRIPT OF PROCEEDINGS


 APPEARANCES:

 For Plaintiff:               MORRISON & FOERSTER, LLP.
                              425 Market Street
                              San Francisco, CA   94104
                        BY:   MICHAEL A. JACOBS, ESQ.
                              JENNIFER J. SCHMIDT, ESQ.

                              MORRISON & FOERSTER, LLP
                              755 Page Mill Road
                              Palo Alto, CA   94304
                        BY:   ERIC PAI, ESQ.
                              KENNETH A. KUWAYTI, ESQ.
                              ALESSA HWANG, ESQ.




 ADDITIONAL APPEARANCES ON FOLLOWING PAGE




 Reported By:              Vicki Eastvold, RMR, CRR
                           Official Reporter
Case 1:20-cv-00291-CFC
      Case 3:16-cv-06830-VC
                        Document
                            Document
                                 21-1 427
                                      Filed Filed
                                            08/03/20
                                                  07/09/18
                                                       PagePage
                                                            3 of 82PageID
                                                                    of 112 #: 698




 For Defendants:              ARNOLD & PORTER KAYE SCHOLER LLP
                              601 Massachusetts Ave, NW
                              Washington, D.C. 20001
                        BY:   MATTHEW M. WOLF, ESQ.
                              MARC A. COHN, ESQ.
                              PATRICK REIDY, ESQ.

                              ARNOLD & PORTER KAYE SCHOLER, LLP
                              3000 El Camino Real, Bldg. 5, Suite 500
                              Palo Alto, CA   94306
                              KRISTA M. CARTER, ESQ.
                              THOMAS T. CARMACK, ESQ.
     Case 1:20-cv-00291-CFC
           Case 3:16-cv-06830-VC
                              Document
                                  Document
                                       21-1 427
                                             FiledFiled
                                                   08/03/20
                                                        07/09/18
                                                              PagePage
                                                                   4 of 818PageID
                                                                            of 112 #: 699 18


1     actually --

2                 THE COURT:     But you argue that that doesn't -- you

3     argue that that continues to infringe.

4                 MR. JACOBS:     And you seem --

5                 THE COURT:     You argue that it continues to infringe

6     why?

7                 MR. JACOBS:     Because it was designed to.          And the mere

8     --

9                 THE COURT:     Because it's capable of.

10                MR. JACOBS:     That's where I think we're -- see, that's

11    a difference, actually.         It is no longer capable of under one

12    meaning of "capable of."         Under another meaning -- this is why

13    "capable of" is not -- why both sides, I think, abjured from

14    "capable of."      It's capable of if we take those lines of

15    programming out.       Their expert said that.

16                THE COURT:     So if somebody designs something --

17    somebody designs something to accomplish a purpose, but then

18    renders it unable to accomplish that purpose, it can still

19    infringe?

20                MR. JACOBS:     That is the argument we advanced as a

21    matter of fact.       We construed the claims.         And then as a matter

22    of fact we said a reasonable jury under this set of claim

23    constructions and facts could conclude that the Spectra

24    WaveWriter, Version 2, infringes.

25           Now, you could conclude, and of all the tentatives in here
     Case 1:20-cv-00291-CFC
           Case 3:16-cv-06830-VC
                              Document
                                  Document
                                       21-1 427
                                             FiledFiled
                                                   08/03/20
                                                        07/09/18
                                                              PagePage
                                                                   5 of 819PageID
                                                                            of 112 #: 700 19


1     the one that I -- that are against us -- the one that I think

2     honestly is the strongest is that one.             That the Version 2 is

3     no longer designed.        It was un-designed.        I get that.     I see

4     the -- sort of the horns of the dilemma that that argument puts

5     us on.    But I don't think that makes configuration indefinite

6     -- or, configuring, configured to.

7                 THE COURT:     Okay.    Should we talk about

8     non-paresthesia-producing signal?

9                 MR. JACOBS:     Yes.    So, Your Honor, we have some

10    slides.

11                MR. WOLF:     May I sit down until it's my turn?

12                THE COURT:     You're free to, if you like.

13                MR. JACOBS:     May I approach your --

14                THE COURT:     Sure.    Thank you.

15                MR. JACOBS:     Can I pause on the last topic for a

16    minute?

17                THE COURT:     Sure.

18                MR. JACOBS:     Your tentative actually said "capable of"

19    or "programmable to."

20                THE COURT:     Yeah.

21                MR. JACOBS:     And I saw a possibility of what you might

22    have been thinking, which is that sometimes the word -- the

23    "configure" word -- let's just use the "configure" to cover all

24    of it -- "configure" word is used with, for example, configured

25    to be implantable.
     Case 1:20-cv-00291-CFC
           Case 3:16-cv-06830-VC
                              Document
                                  Document
                                       21-1 427
                                             FiledFiled
                                                   08/03/20
                                                        07/09/18
                                                              PagePage
                                                                   6 of 868PageID
                                                                            of 112 #: 701 68


1                 THE COURT:     So you're sort of -- and I'm just trying

2     to figure out practically how that works when you're practicing

3     the invention.       You say, All right, well, we're going to guess

4     that when somebody's had the thing implanted for a couple years

5     they're going to need greater amplitude, or something.                  They're

6     going to need something different to -- stronger signal or

7     something different to mask the pain as effectively as before.

8                 MR. JACOBS:     I think in practice there will be some

9     kind of device that says "Go to pre-set program 1," "Go to

10    pre-set program 2," and it will probably be external.                 I

11    acknowledge that.       I can't imagine a scenario in which it's

12    internal, but I'm not an engineer, I haven't designed all these

13    things.     The specification language, to the extent we were

14    talking about variable-by-variable being input, the

15    specification suggests an alternative embodiment.

16           By the way, I think programmable by user is what -- I

17    understood that's what you had in mind with programmable.                  Not

18    programmable in the sense that somebody could go into the

19    internals of the IPG and re-write the firmware.

20                THE COURT:     Correct.     That is what I had in mind.

21                MR. JACOBS:     And I think that helps with the question

22    that was raised about what "programmable" means.

23                THE COURT:     Say more about that.

24                MR. JACOBS:     So counsel argued "programmable" could

25    mean a lot of things.         "Programmable" could mean go into the
     Case 1:20-cv-00291-CFC
           Case 3:16-cv-06830-VC
                              Document
                                  Document
                                       21-1 427
                                             FiledFiled
                                                   08/03/20
                                                        07/09/18
                                                              PagePage
                                                                   7 of 869PageID
                                                                            of 112 #: 702 69


1     firmware and change the programming.             This is the one-word

2     two-meanings problem of programming here.              Programming, in the

3     SCS world, means setting the parameters for the finished

4     device.     And when you said programmable as a possibility, we

5     had in mind the finished device.

6                 THE COURT:     Yes.

7                 MR. JACOBS:     And that is -- if you follow that logic,

8     that is why WaveWriter, Version 2, does not infringe because it

9     is not programmable by the user to operate at high-frequency.

10    And that was your tentative ruling.            So that's how we

11    understood the logic of that.

12                THE COURT:     Correct.

13                MR. JACOBS:     One other case that's kind of

14    interesting, Your Honor, on the indefiniteness issue.                 This is

15    Pfizer versus Teva.        This is slide 59.       855 F.Supp. 2d 286 at

16    page 300.     And the language there was really interesting.               Not

17    only was there "pharmaceutically effective amount" language,

18    but also reduced undesirable side effects and with no reduction

19    in efficacy.

20           So that's the claim language here.            We're going to

21    administer this substance, with very little specificity about

22    how we're going to administer it, but we're going to achieve

23    reduced undesirable side effects and with no reduction in

24    efficacy.

25           That claim language was upheld by the district court in
     Case 1:20-cv-00291-CFC
          Case 3:16-cv-06830-VC
                             Document
                                Document
                                      21-1 427
                                            FiledFiled
                                                   08/03/20
                                                       07/09/18
                                                             Page
                                                                Page
                                                                  8 of 112
                                                                       8 PageID
                                                                           of 112#: 703


1

2

3                              CERTIFICATE OF REPORTER

4                 I certify that the foregoing is a correct transcript

5     from the record of proceedings in the above-entitled matter.

6

7     DATE:     Saturday, July 7, 2018

8

9

10

11           _________________/s/Vicki Eastvold___________________

12                             Vicki Eastvold, RMR, CRR
                                  U.S. Court Reporter
13

14

15

16

17

18

19

20

21

22

23

24

25
